ORDER TO DISMISS
On June 27,1983 the Trial Judge granted the State until July 8 to file this writ application. On July 13 the State orally moved and was granted an extension.
Although the trial court may grant an extension under Rule 4-3, it may not do so after the original time for applying has expired. See State v. Sutton, 374 So.2d 1218 (La.1979); State v. Mandino, 352 So.2d 233 (La.1977).
Further, we find relator’s application is without merit but we dismiss for the foregoing reason.
THEREFORE, this writ application is dismissed.
DENIS A. BARRY, J.
WILLIAM H. BYRNES, III, J.
GARRISON, J., dissents.